DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2020 has been entered. 
This action is in response to the papers filed on August 3, 2020.  Applicants’ arguments and amendments to the claims filed August 3, 2020 have been entered.  Claims 8 and 9 have been amended, claim 2 has been cancelled, and no claims have been newly added.  Claims 1 and 3-20 are pending and under current examination.  
Priority
	The instant Application is a divisional of Application 14/331,147 filed on July 14, 2014Acknowledgment is made of applicant's claim for domestic priority to the filing dates of : United States Provisional Patent Application Serial No. 61/957,826 filed on Jul. 

Withdrawn Claim Objection
	      Claim 8 was objected to were rejected in the Office Action mailed November 4, 2019, as being dependent upon a rejected base claim 1.  Applicant has amended claim 8 to be in independent form and include all of the limitations of the limitations of the base claim and any intervening claims.  Accordingly the objection is hereby withdrawn.

Allowable Subject Matter
	Claim 8 is allowed.  Figure 2 of the instant specification discloses the action spectra for cytochrome-C.  At the time of filing a light filter comprising: a transparent substrate; a luminescent dye, wherein the luminescent dye has a luminescence  in the red and infrared range, wherein tissue repair occurs and the luminescent dye being in a sufficient amount to cause tissue repair, wherein absorption spectra is identical to cytochrome C.
New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim3-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding dependent claims 3-7 and 9-20 the term "A” in the claim preamble renders the claims indefinite because it confuses dependency.  In order to clarify the dependency the term "A" should be replaced with the term "The" in the preamble.

Response & Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 9-20 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (Pub. No. 2012/107158; Pub. Date: Aug 16, 2012) for reasons of record.
While the Rudolph WO publication relied upon for prior art is in German the Rudolph United States patent publication (US 2013/0309184; Pub. Date: Nov. 21, 2013) is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the US publication. 
The claim recite a light filter comprising: a transparent substrate; a luminescent dye, wherein the luminescent dye has a luminescence  in the red and infrared range, wherein tissue repair occurs and the luminescent dye being in a sufficient amount to cause tissue repair.

Regarding claims 1, 3-7, and 9-20, Rudolph discloses a composition comprising a transparent lotion [0469] or cream for topical use ([0326] and [0327]), comprising a 
With respect to the language of claims 1, 2, 16 “wherein tissue repair occurs” and “the luminescent dye being suitable for increasing the amount of red and near infrared light that reaches the eye and is suitable for the repair of ocular tissue as compared to the amount of red and near infrared light that reaches the ocular tissue when the luminescent dye is not present” the instant claims are a device/composition claim with a dye composition, as such the device comprising a transparent substrate and a fluorescent dye with the claimed luminesce is given patentable weight and not the intended results tissue phototherapy. It is the device/composition that is given patentable weight and as the prior art has the dyes that have red and near infrared luminesce wavelengths, as instantly claimed, it would therefore intrinsically be able to effect tissue repair  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to the newly added language of “the luminescent dye being in a sufficient amount to cause tissue repair” the instant specification does not provide a measurement of how much tissue repair must occur, and as Ruldoph discloses a composition for the purposed of phototherapy including for the skin (column 44 line 45 

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing combine the a luminescent dye having a light emission from preferably from 400 to 850 nm or from 250 to 1250nm [0407] with the a transparent carrier in cream or lotion form as disclosed by Rudolph et al. as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant filing.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Rudolph had disclosed a luminescent dye that has a light emission from preferably from 400 to 850 nm or from 250 to 1250nm [0407] that is found in a topical cream or lotion which includes transparent  formulations.  It would only require routine experimentation to include a luminescent dye a light emission from preferably from 400 to 850 nm or from 250 to 1250nm [0407] into the transparent substrate such as a topical cream or lotion as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary sill in the art at the time of the invention.

Response to arguments:
To the extent that Applicants' arguments are pertinent to the standing rejection, they are addressed as follows: 

	Applicant’s argument has been fully considered, but not found persuasive.   The instant base claim 1 recites a light filter comprising: a luminescent dye; and a transparent substrate; the luminescent dye having a red and near infrared luminescence within the wavelength range wherein tissue repair occurs and the luminescent dye being in a sufficient amount to cause tissue repair.  The claim is not limited to  nor does it recite only the critical range to wherein repair occurs.  Furthermore, the specification and claim 9 discloses a range 600-1200 nm and it is unclear if the repair occurs in the entirety of the range or only a portion.  Applicant has admitted in the arguments that Rudolph discloses photo repair and has not limited the claim to only repair.  Nor has Applicant provided evidence that damage occurs between 250 to 500 nm.  However, the claims are directed to a composition and Rudolph discloses said composition in an effective amount for phototherapy including therapy for the skin. The claims are not directed towards a method of phototherapy to the eye that would not cause damage. Nor has Applicant 
Accordingly, the rejection is maintained for the reasons of record.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617